682




                                   COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                                 §

 In the Matter of the State of Jose Casares,     §             No. 08-17-00057-CV
 Deceased,
                                                 §                Appeal from the
                      Appellant.
                                                 §              Probate Court No. 1

                                                 §           of El Paso County, Texas

                                                 §              (TC# 2010-P00681)
                                               ORDER

       Appellant has filed a letter with the Court asserting that the Clerk’s record does not
contain a complete copy of two documents: (1) Appellees’ Application for Appointment of
Dependent Administration; and (2) Appellant’s authenticated Claim by George L. Mortensen.
We have reviewed the Clerk’s record and find that the documents included in the clerk’s record
appear to be incomplete.        Additionally, Appellant requests that the clerk’s record be
supplemented with a copy of his amended notice of appeal. It is unnecessary for the record to be
supplemented with Appellant’s amended notice of appeal because it has been filed directly with
the Court. See TEX.R.APP.P. 25.1(g).
       On our own motion, we order the El Paso County Clerk to prepare and file a
supplemental clerk’s record containing a complete copy of the following documents, including
any attachments or exhibits: (1) the Application for Letters of Dependent Administration filed on
June 21, 2010; and (2) the Authenticated Claim of George L. Mortensen filed on May 26, 2016.
The supplemental clerk’s record is due to be filed no later than August 2, 2017.
               IT IS SO ORDERED this 18th day of July, 2017.


                                               PER CURIAM
Before McClure, C.J., Rodriguez, and Palafox, JJ.